Case 3:19-cv-00154-JHM-LLK Document 1 Filed 03/04/19 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 MATTHEW HAYDEN and KENTUCKY
 PROSTHETICS, INC.

                PLAINTIFFS
                                                          CIVIL ACTION NO. 3:19-CV-154-JHM
 v.
                                                          ELECTRONICALLY FILED
 BENCHMARK INSURANCE COMPANY
 and VGM INSURANCE SERVICES, INC.

                DEFENDANTS.


                                   NOTICE OF REMOVAL

       The defendants, Benchmark Insurance Company and VGM Insurance Services, Inc.,

pursuant to 28 U.S.C. §§1441 and 1446, hereby remove this case from the Circuit Court for

Jefferson County, Kentucky, in which it is now pending, to the United States District Court for

the Western District of Kentucky, Louisville Division, and furnish the following supporting

information.

                                     Plaintiffs’ Allegations

       1.      The plaintiffs, Matthew Hayden and Kentucky Prosthetics, Inc., commenced this

action on February 1, 2019, by filing their complaint in the Circuit Court for Jefferson County,

Kentucky, Case No. 19-CI-726.

       2.      In their complaint, the plaintiffs allege that Matthew Hayden is the owner of

Kentucky Prosthetics, Inc. (See Compl., ¶ 3.)

       3.      The plaintiffs allege that, in March 2014, the defendants issued a policy of

insurance to “Kentucky Prosthetics Inc” for the policy period of 3/12/2014 to 3/12/2015. (Id. ¶ 9

and Ex. A thereto.) The policy attached as Exhibit A to the complaint states that it was issued by
Case 3:19-cv-00154-JHM-LLK Document 1 Filed 03/04/19 Page 2 of 5 PageID #: 2




Benchmark Insurance Company, and that the producer was VGM Insurance Services. (Compl.,

Ex. A, at 1–2.)

       4.         The plaintiffs allege that, on September 19, 2016, they were sued in a lawsuit

styled Edward Hawkins v. Matthew Hayden and Kentucky Prosthetics, Inc., Commonwealth of

Kentucky, Hardin Circuit Court, Civil Action No. 16-CI-1508. (Id. ¶ 10.)

       5.         The plaintiffs allege they notified the defendants of the underlying lawsuit, but the

defendants denied any obligation to defend or indemnify them in the lawsuit. (Id. ¶¶ 11, 17.)

       6.         The plaintiffs allege they hired two sets of attorneys to defend them in the

underlying lawsuit. (Id. ¶ 22.)

       7.         The plaintiffs allege that their defense counsel repeatedly urged the defendants to

provide coverage, but the defendants continued to deny coverage. (Id. ¶¶ 23–25.)

       8.         Notwithstanding the defendants’ coverage denial, the plaintiffs allege the

defendants indemnified them for the settlement payment in the underlying lawsuit and paid a

portion of their defense costs. (Id. ¶¶ 29–30.) The plaintiffs allege that, prior to making these

payments, the defendants attempted to settle all claims in exchange for a signed release of the

plaintiffs’ claims against the defendants. (Id. ¶ 33.) The plaintiffs allege they refused to sign the

release, and the defendants still paid the settlement and defenses costs. (Id. at ¶ 37.)

       9.         In their complaint, the plaintiffs assert claims for breach of contract, bad faith

(both statutory and common law), and estoppel. The plaintiffs claim they have sustained

damages in the form of “pain and suffering” and attorneys’ fees, and they also seek punitive

damages.




                                                    -2-
Case 3:19-cv-00154-JHM-LLK Document 1 Filed 03/04/19 Page 3 of 5 PageID #: 3




                                        Removal is Proper

       10.      This case is properly removed to this Court pursuant to 28 U.S.C. § 1441 because

the defendants satisfied the procedural requirements for removal, and this Court has subject

matter jurisdiction over this action pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1332.

       11.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because this is a civil

action in which the amount in controversy exceeds the jurisdictional minimum and there is

complete diversity of citizenship between the parties.

       12.      Based on good faith belief and information, the amount in controversy exceeds

$75,000, exclusive of interests and costs. Specifically, prior to filing this removal, the

undersigned contacted counsel for the plaintiffs and inquired as to the amount in controversy.

Plaintiffs’ counsel stated that the amount in controversy exceeds the sum of $75,000, exclusive

of interest and costs, and that the plaintiffs would not contest the amount-in-controversy

requirement in the event the defendants removed this case to federal court.

       13.      The plaintiff, Matthew Hayden, was at the time of the commencement of this

action and all times thereafter, a resident of Louisville, Jefferson County, Kentucky. (See

Compl., ¶ 1.)

       14.      The plaintiff, Kentucky Prosthetics, Inc., was at the time of the commencement of

this action and all times thereafter, a Kentucky corporation. (See Compl., ¶ 2.) Upon

information and belief, Kentucky Prosthetics, Inc.’s principal place of business is located in

Louisville, Kentucky.

       15.      The defendant, Benchmark Insurance Company, is a Kansas corporation with its

principal place of business located in Minnesota.




                                                 -3-
Case 3:19-cv-00154-JHM-LLK Document 1 Filed 03/04/19 Page 4 of 5 PageID #: 4




       16.     The defendant, VGM Insurance Services, Inc., is an Iowa corporation with its

principal place of business located in Iowa.

                                       Removal is Timely

       17.     The Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) because both

Benchmark and VGM were served with the complaint on February 6, 2019. The thirty days

allowed under 28 U.S.C. § 1446(b) have not expired.

                                           Venue is Proper

       18.     This Court is the proper venue under 28 U.S.C. § 1441(a). The state court action

was filed in Jefferson County, Kentucky, and the United States District Court for the Western

District of Kentucky, Louisville Division, is the United States District Court embracing the place

where the state court action is pending.

                                   Procedural Requirements

       19.     Written notice of the filing of this Notice of Removal will be given to all parties,

and a copy of this Notice of Removal will be filed with the Clerk of the Circuit Court for

Jefferson County, Kentucky, as provided by 28 U.S.C. §1446(d).

       20.     In accordance with 28 U.S.C. § 1446(a), true and accurate copies of the summons,

complaint, and the plaintiffs’ first set of discovery requests to Benchmark and VGM, which

constitute all pleadings and other documents served upon the defendants to date, are attached

hereto as Exhibit A.

       21.     For the foregoing reasons, this Court has jurisdiction over this action pursuant to

28 U.S.C. § 1332, and this action is properly removed pursuant to 28 U.S.C. §§ 1441 and 1446.




                                                 -4-
Case 3:19-cv-00154-JHM-LLK Document 1 Filed 03/04/19 Page 5 of 5 PageID #: 5




       WHEREFORE, the defendants pray that Civil Action No. 19-CI-726 filed in Jefferson

Circuit Court, Division Three (3), Jefferson County, Kentucky, be removed to and proceed in

this Court and that no further proceedings be had in Jefferson Circuit Court.



                                                  /s/ Michael E. Kleinert
                                                  Matthew W. Breetz
                                                  Michael E. Kleinert
                                                  Dallas J. Selvy
                                                  STITES & HARBISON, PLLC
                                                  400 West Market Street, Suite 1800
                                                  Louisville, KY 40202-3352
                                                  Telephone: (502) 587-3400
                                                  E-mail: mbreetz@stites.com
                                                          mkleinert@stites.com
                                                          dselvy@stites.com

                                                  Counsel for Benchmark Insurance Company
                                                  and VGM Insurance Services, Inc.


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice of Removal was
electronically filed using the CM/ECF System and that a copy was served by United States First
Class Mail, postage pre-paid, on this 4th day of March, 2019, to the following:

        A. Nicholas Naiser
        NAISER LAW OFFICE
        600 West Main Street, Suite 500
        Louisville, KY 40202
        (502) 882-5183
        Counsel for Plaintiffs




                                                     /s/ Michael E. Kleinert
                                                     Counsel for Benchmark Insurance Company
                                                     and VGM Insurance Services, Inc.




                                               -5-
